DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The preliminary amendment filed 8/9/19 is entered.  Therefore, claims 1-8 and 11-16 are pending and under examination.
Specification Objections
The abstract of the disclosure filed 8/9/19 is objected to because it includes reference numbers which are not placed between parentheses.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement filed 8/14/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: The IDS filed 8/14/19 cites NPL document #8, 9, and 10 without identifying relevant page numbers.  Additionally, NPL document #9 does not include any English translation on file.  It has been placed in the application file, but the information referred to therein and indicated by strikethrough has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The claims of this application recite various “means” in conjunction with a function (i.e., estimation means, learning material selection means, prediction model generation means, and prediction model receiving means) which invoke interpretation under 35 USC 112(f).  At best, the written description defines a computer which is interpreted as equivalent to a general-purpose computer as the corresponding structure for these limitations (see par. 0050, for example, describing the computer as a personal computer […] a server or other various kinds of devices may be used as the learning material recommendation device”, thus further showing that the claimed components are simply general-purpose computer components.).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-4 and 13-14) and product (claims 5-8, 11-12 and 15-16), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps or functions for recommending learning material that is practically capable of being performed by mental process (including through mental observation, evaluation, judgement, and opinion) and certain methods of organizing human activity (including following instructions and teaching, as well as interpersonal interaction between two or more individuals) including the following: 
estimating a concentration degree indicating the degree of concentration of a learner on a learning material, on the basis of learner data including a feature related to the learner and learning material data including a feature related to the learning material (mental process: observation and evaluation); 
selecting one from among next learning material candidates associated with the learning material, on the basis of a learning state that is specified on the basis of the concentration degree and a comprehension of the learning material by the learner (mental process: observation and evaluation); 
when estimating the concentration degree, estimating from the concentration degree a growth of the learner by the learning material, the growth being correlated with the concentration degree (mental process: observation and evaluation); 
selecting one of the learning material candidates by using the growth (mental process: observation and evaluation); 
generating a prediction model by learning a relationship among the learner data of each of a plurality of learners, each of a plurality of learning materials, and an actual concentration degree score based on a report from each of the plurality of learners (mental process: observation and evaluation); 
estimating the concentration degree by using the prediction model (mental process: observation and evaluation); 
receiving a prediction model generated by learning a relationship among the learner data of each of a plurality of learners, each of a plurality of learning materials, and an actual concentration degree score based on a report from each of the plurality of learners (mental process: observation and evaluation; and/or certain methods of organizing human activity: teaching/interpersonal interaction); 
estimating the concentration degree by using the prediction model (mental process: observation and evaluation); 
generating a prediction model by learning a relationship among the learner data of each of a plurality of learners, each of a plurality of learning materials, and an actual concentration degree score based on a report from each of the plurality of learners (mental process: observation and evaluation); 
estimating the concentration degree by using the prediction model (mental process: observation and evaluation); 
receiving a prediction model generated by learning a relationship among the learner data of each of a plurality of learners, each of a plurality of learning materials, and an actual concentration degree score based on a report from each of the plurality of learners (mental process: observation and evaluation; and/or certain methods of organizing human activity: teaching/interpersonal interaction); and 
estimating the concentration degree by using the prediction model (mental process: observation and evaluation).  
Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of these limitations. Thus, the limitations above fall into the “mental process” and “certain methods of organizing human activity” grouping of abstract ideas. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (including: defining the invention as a device, non-transitory computer readable recording medium storing a learning material recommendation program, when executed by a processor, or a means for (i.e., estimation means, learning material selection means, prediction model generation means, and prediction model receiving means) performing the steps identified as the abstract idea above; and performing the steps identified as the abstract idea above by machine-learning), are recited at a high level of generality with no details whatsoever beyond identifying each by name in conjunction with the steps or functions identified as the abstract idea above.  
Regarding the recitation of a device, non-transitory computer readable recording medium storing a learning material recommendation program, when executed by a processor, or a means for (i.e., estimation means, learning material selection means, prediction model generation means, and prediction model receiving means) in the claims, these additional elements merely define a field of use because they are recited with no technical details whatsoever such that they are interpreted as merely replacing a manual process performed by mental process with a generic computer environment.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of a computer-implemented system with various generically recited structure does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).   The specification does not define these additional elements in any further detail, but also refers to them in the same generic manner (see par. 0050, for example, describing the computer as a personal computer […] a server or other various kinds of devices may be used as the learning material recommendation device”, thus further showing that the claimed components are simply general-purpose computer components.)  Together and individually, these additional elements identified above can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a generic computer.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the recitation of these physical hardware and software for implementing the abstract idea identified above does not amount to a particular machine or technical improvement thereof.
Regarding the recitation of a machine-learning in the claims, the recitation of using machine-learning is recited with no technical details whatsoever such that it is interpreted as merely replacing a manual process performed by mental process with some undefined computer-implemented process.  The lack of detail in the claims of such machine-learning amounts to a black box, which merely receives an input (i.e., a relationship among the learner data of each of a plurality of learners, each of a plurality of learning materials, and an actual concentration degree score based on a report from each of the plurality of learners) and, through some undefined manner, produce an output (i.e., prediction model).  Reciting the use of machine learning to generate a prediction model is defined in the claims with no further details how the generating is performed, and thus to the extent the machine learning model is used to perform this function, it does so in an unspecified manner which under the broadest reasonable interpretation covers the same processes a person would train themselves.  Additionally, the claims themselves merely identify machine learning by name alone and with no benefits or purpose for using it in particular, nor any explanation of how it would be implemented in the claimed steps beyond merely stating that it is used in an unspecified manner. The results of using the machine learning would be the same result that is achieved by performing the step manually through mental steps embodied in the judicial exception identified above based on the lack of further detail of how the machine learning is used. Moreover, the broadest reasonable interpretation of machine-learning includes “general machine-learning techniques may be combined” (see specification par. 0080), thus further evidence that the application of machine-learning to the abstract idea above does not use any particular machine-learning, but instead relies on conventional machine-learning.  Therefore, the recitation of general, undefined machine-learning for performing what is otherwise identified as an abstract idea above does not amount to a particular machine or technical improvement thereof.
Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as explained with respect to Step 2A Prong Two, the additional elements do not provide a technical improvement. 
The first is defining at the outset or in a trivial manner the use of a device, non-transitory computer readable recording medium storing a learning material recommendation program, when executed by a processor, or a means for (i.e., estimation means, learning material selection means, prediction model generation means, and prediction model receiving means) as performing the claimed steps identified above as the abstract idea. However, the specification of the instant application describes this hardware in a generic manner (see par. 0050, for example, describing the computer as a personal computer […] a server or other various kinds of devices may be used as the learning material recommendation device”, thus further showing that the claimed components are simply general-purpose computer components.)  indicating that they are sufficiently well-known that the specification does not need to describe the particulars of such additional elements, including with respect to modifying the mutable story elements, to satisfy 35 U.S.C. § 112(a). As explained previously, defining the steps as being executed by generic hardware identified in Prong 2 above is at best the equivalent of merely adding the words “apply it” to the judicial exception, and thus not considered a technical solution. Mere instructions to apply an exception cannot provide an inventive concept. Based on the cursory recitation of these physical hardware components, these additional elements are merely automating a manual process, using a generic computer to process the claimed information, which the courts have indicated insufficient to show an improvement in computer-functionality.  see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase), LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application). Therefore, the claims are not directed to significantly more than the abstract idea.
The recitation of performing the generation of a prediction model by machine-learning process includes no details defining the architecture of said machine learning or how said machine learning achieves the stated result (receiving an input (i.e., a relationship among the learner data of each of a plurality of learners, each of a plurality of learning materials, and an actual concentration degree score based on a report from each of the plurality of learners) and, through some undefined manner, produce an output (i.e., prediction model)), which for purposes of Step 2A Prong Two, did not amount to a particular machine or improvement to the functionality of the machine or other technology. Likewise, the machine learning is disclosed in the specification in a generic manner (“general machine-learning techniques may be combined” (see specification par. 0080) thus indicating that it is sufficiently well-known that the specification does not need to describe the particulars of such additional element, including any details for how the machine-learning generates a prediction model using the input claimed, to satisfy 35 U.S.C. § 112(a).  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-8 and 11-16 are not directed to patent eligible subject matter.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,724,987 to GEVINS et al (hereinafter referred to as “GEVINS”).  
Regarding claim 1, GEVINS teaches a learning material recommendation method (FIG. 1; Abstract; col. 12, lines 1-2: sympathetic neurocognitive adaptive computer-aided training method and system for providing information to a user) comprising: 
estimating a concentration degree indicating the degree of concentration of a learner on a learning material, on the basis of learner data including a feature related to the learner and learning material data including a feature related to the learning material (col. 12, lines 1-14 and 37-44: system configured to determine if student was not paying attention or whether she or he was trying hard and simply did not know or understand the material based on an evaluation of the trainee’s level of focused attention and neurocognitive workload while answering questions during a computerized training protocol); and 
selecting one from among next learning material candidates associated with the learning material, on the basis of a learning state that is specified on the basis of the concentration degree and a comprehension of the learning material by the learner (col. 12, lines 1-14 and 44-67; col. 13, lines 1-13: system determines what material to present next based on the previous determination of whether the trainee was not paying attention or was trying hard and did not understand the material.  In the case that it was determined the trainee was not paying attention, the system presents the same material again,  In the case that it was determined the trainee was trying hard but did not understand the material, by analyzing the neurocognitive strategy and comparing it to optimal strategies, the system can determine whether or not the trainee was employing an appropriate strategy, and present a more detailed explanation of the material which was not understood. In still another example in which a trainee is performing an attention training exercise, the system can present information at the instant at which the trainee's preparatory attention is optimal as determined by measuring the level of focused attention, neurocognitive workload and neurocognitive strategy just prior to presentation of information. Alternatively, it could wait until the trainee was not paying attention to present the information in order to demonstrate the detrimental effect of allowing concentration to lapse. In all these examples, information about the trainee's level of skill acquisition and automatization can be used for the purpose of modulating the content, rate, and/or format of the information being presented by a computer-based training system.).

Regarding claim 5, GEVINS teaches a learning material recommendation device (FIG. 1; Abstract; col. 12, lines 1-2: sympathetic neurocognitive adaptive computer-aided training method and system for providing information to a user) comprising: 
estimation means for estimating a concentration degree indicating the degree of concentration of a learner on a learning material, on the basis of learner data including a feature related to the learner and learning material data including a feature related to the learning material (col. 12, lines 1-14 and 37-44: system configured to determine if student was not paying attention or whether she or he was trying hard and simply did not know or understand the material based on an evaluation of the trainee’s level of focused attention and neurocognitive workload while answering questions during a computerized training protocol); and 
learning material selection means for selecting one from among next learning material candidates associated with the learning material, on the basis of a learning state that is specified on the basis of the concentration degree and a comprehension of the learning material by the learner (col. 12, lines 1-14 and 44-67; col. 13, lines 1-13: system determines what material to present next based on the previous determination of whether the trainee was not paying attention or was trying hard and did not understand the material.  In the case that it was determined the trainee was not paying attention, the system presents the same material again,  In the case that it was determined the trainee was trying hard but did not understand the material, by analyzing the neurocognitive strategy and comparing it to optimal strategies, the system can determine whether or not the trainee was employing an appropriate strategy, and present a more detailed explanation of the material which was not understood. In still another example in which a trainee is performing an attention training exercise, the system can present information at the instant at which the trainee's preparatory attention is optimal as determined by measuring the level of focused attention, neurocognitive workload and neurocognitive strategy just prior to presentation of information. Alternatively, it could wait until the trainee was not paying attention to present the information in order to demonstrate the detrimental effect of allowing concentration to lapse. In all these examples, information about the trainee's level of skill acquisition and automatization can be used for the purpose of modulating the content, rate, and/or format of the information being presented by a computer-based training system.).
Regarding claim 11, GEVINS teaches a non-transitory computer readable recording medium storing a learning material recommendation program (FIG. 1; Abstract; col. 12, lines 1-2: sympathetic neurocognitive adaptive computer-aided training method and system for providing information to a user using a computer workstation), when executed by a processor, performs, 
estimation processing of estimating a concentration degree indicating the degree of concentration of a learner on a learning material, on the basis of learner data including a feature related to the learner and learning material data including a feature related to the learning material (col. 12, lines 1-14 and 37-44: system configured to determine if student was not paying attention or whether she or he was trying hard and simply did not know or understand the material based on an evaluation of the trainee’s level of focused attention and neurocognitive workload while answering questions during a computerized training protocol); and 
learning material selection processing of selecting one from among next learning material candidates associated with the learning material, on the basis of a learning state that is specified on the basis of the concentration degree and a comprehension of the learning material by the learner (col. 12, lines 1-14 and 44-67; col. 13, lines 1-13: system determines what material to present next based on the previous determination of whether the trainee was not paying attention or was trying hard and did not understand the material.  In the case that it was determined the trainee was not paying attention, the system presents the same material again,  In the case that it was determined the trainee was trying hard but did not understand the material, by analyzing the neurocognitive strategy and comparing it to optimal strategies, the system can determine whether or not the trainee was employing an appropriate strategy, and present a more detailed explanation of the material which was not understood. In still another example in which a trainee is performing an attention training exercise, the system can present information at the instant at which the trainee's preparatory attention is optimal as determined by measuring the level of focused attention, neurocognitive workload and neurocognitive strategy just prior to presentation of information. Alternatively, it could wait until the trainee was not paying attention to present the information in order to demonstrate the detrimental effect of allowing concentration to lapse. In all these examples, information about the trainee's level of skill acquisition and automatization can be used for the purpose of modulating the content, rate, and/or format of the information being presented by a computer-based training system.).
Regarding claim 2, GEVINS further teaches when estimating the concentration degree, estimating from the concentration degree a growth of the learner by the learning material, the growth being correlated with the concentration degree; and selecting one of the learning material candidates by using the growth (col. 12, lines 1-14 and 37-44: system configured to determine if student was not paying attention or whether she or he was trying hard and simply did not know or understand the material based on an evaluation of the trainee’s level of focused attention and neurocognitive workload while answering questions during a computerized training protocol.  The term “growth” is interpreted under the broadest reasonable interpretation as equivalent to using the term “understanding”.  Thus, by determining that the trainee did not experience growth or understanding of a given training material, as taught by GEVIN, the system is effectively determining that the trainee’s growth/understanding did not change, and accordingly is programmed to provide subsequent material as defined in the independent claims based on that determination). 
Regarding claim 6, GEVINS further teaches wherein the estimation means estimates, from the concentration degree, a growth of the learner by the learning material, the growth being correlated with the concentration degree, and the learning material selection means selects one of the learning material candidates by using the growth (col. 12, lines 1-14 and 37-44: system configured to determine if student was not paying attention or whether she or he was trying hard and simply did not know or understand the material based on an evaluation of the trainee’s level of focused attention and neurocognitive workload while answering questions during a computerized training protocol.  The term “growth” is interpreted under the broadest reasonable interpretation as equivalent to using the term “understanding”.  Thus, by determining that the trainee did not experience growth or understanding of a given training material, as taught by GEVIN, the system is effectively determining that the trainee’s growth/understanding did not change, and accordingly is programmed to provide subsequent material as defined in the independent claims based on that determination).
Regarding claim 12, X further teaches wherein the learning material recommendation program, when executed by the processor, estimates, in the estimation processing, a growth of the learner by the learning material from the concentration degree, the growth being correlated with the concentration degree, and selects, in the learning material selection processing, one of the learning material candidates by using the growth (col. 12, lines 1-14 and 37-44: system configured to determine if student was not paying attention or whether she or he was trying hard and simply did not know or understand the material based on an evaluation of the trainee’s level of focused attention and neurocognitive workload while answering questions during a computerized training protocol.  The term “growth” is interpreted under the broadest reasonable interpretation as equivalent to using the term “understanding”.  Thus, by determining that the trainee did not experience growth or understanding of a given training material, as taught by GEVIN, the system is effectively determining that the trainee’s growth/understanding did not change, and accordingly is programmed to provide subsequent material as defined in the independent claims based on that determination). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715